Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6 September 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  Presently, claims 1-4, 7-12, and 15-20 have been amended.

Response to Arguments
Applicant’s arguments, filed 9/6/2021, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, claim 9 recites “a printed circuit board mounted on the printed circuit board” which is impossible.
For purposes of continued prosecution, the limitation is solely going to be read “a printed circuit board”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU et al. (Publication No.: US 2019/0288022 A1, cited in a previous Office Action, herein known as D1) in view of Jiang et al. (Publication No.: US 2020/0409016 A1, herein known as D2).
With respect to claim 1, D1 discloses a bracket (Fig. 5, [0046]) comprising: 
a first surface (far left surface of bracket 70; Fig. 5); 
a second surface opposite to the first surface (inner or outer surface of the opposite side of the side shown in Fig. 5); wherein 
a first receiving groove is defined from the second surface toward the first surface (space between member 70, plate 80, and image sensor IM); 
at least one air escape hole extending from the first surface toward the second surface (Q), 
wherein the air escape hole is connected to communicates with the first receiving groove (Fig. 5).
D1 does not disclose a bracket comprising at least one sealing compound filled in the air escape hole; wherein an air escape passage is formed between the sealing compound and an inner wall of the air escape hole (no sealing compound is described, however [0050] further discloses the shape and design of Q is to reduce the change of foreign matter entering the photosensitive module).
D2 teaches using adhesive in an air escape hole (Fig. 18A), and that the adhesive can be used as a dust proofing measure ([0151] and [0193], [0193] specifically states “By setting the distance between the gaps of the multiple annular adhesive tapes as far as possible, dust cannot easily enter the effective area of the lens from the two gaps, so that the final step of sealing the gap may be omitted.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bracket of D1 by utilizing adhesive in the air escape holes in order to more effectively prevent dust or other foreign particles (as already desired by D1) from entering the photosensitive module.

With respect to claim 2, the combination of D1 and D2 further discloses a bracket wherein the air escape hole comprises a first hole portion connected to communicating with the first receiving groove (D1: Q2; Fig. 5); 
the sealing compound comprises a first sealing portion, the air escape passage comprises a first gap (combination, D2: Fig. 18A shows two sealing portions arranged in the air escape passage, one at the front end of the first gap, and the other at the exit); the first sealing portion is filled in the first hole portion; and the first gap is defined between the first hole portion and the first sealing portion (combination, whatever distance between Q2 and the first sealing portion would be the first gap).

With respect to claim 3, the combination of D1 and D2 further discloses a bracket wherein the air escape hole further comprises a second hole portion communicating with the first hole portion (D1: Q1; Fig. 5); 
the sealing compound further comprises a second sealing portion connected to the first sealing portion, the air escape passage further comprises a second gap communicating with the first gap; the second sealing portion is filled in the second hole portion; and the second gap is defined between the second hole portion and the second sealing portion (combination, D2: Fig. 18A shows two sealing portions arranged in the air escape passage, one at the front end of the first gap, and the other at the exit, the space between the exit and the second sealing portion would be the second gap).

With respect to claim 4, the combination of D1 and D2 further discloses a bracket wherein the air escape hole portion communicating with the second hole portion (combination, area between the first and second sealing areas).
The combination does not disclose the sealing compound further comprises a third sealing portion connected to the second sealing portion; the air escape passage further comprises a third gap communicating with the second gap; the third sealing portion is filled in the third hole portion; and the third gap is defined between the third hole portion and the third sealing portion (D2 only shows two sealing portions).
However, it has been held that a duplication of parts is an obvious variant of the prior art of record.  Placing a third sealing member between the other two would be an obvious variant to further enhance the dust protection of the escape holes with known advantages and disadvantages, obtaining enhanced particle protection at the cost of increased complexity, and material use.

With respect to claim 5, the combination of D1 and D2 does not disclose a bracket wherein the air escape hole is a stepped hole (D1 Fig. 5 shows a single sloped path from Q1 to Q2).
D2 further teaches the air escape hole being stepped (Fig. 18A).
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to further modify the path of the bracket into a sloped path as taught by D2 to have a central location that would better catch foreign particles entering from the outside.

With respect to claim 6, the combination of D1 and D2 further discloses a bracket wherein an exposed surface of the third sealing portion away from the second sealing portion is flush with the first surface (In D2 Fig. 18A, one of the sealing members are flushed with the first surface).

With respect to claim 7, the combination of D1 and D2 further discloses a bracket wherein a second receiving groove is defined from the first surface toward the second surface; the second receiving groove communicates with the first receiving groove by a through hole; the bracket further comprises a supporting portion located between the second receiving groove and the first receiving groove; the through hole is defined in the supporting portion (the receiving groove formed on plastic member 70 to allow for transparent 85 to be placed on it in Fig. 15).

With respect to claims 9-20, many of the limitations are repeated and for brevity will be referred to the claims as rejected above, with any differences noted in how the rejections are made.

With respect to claim 9, the combination of D1 and D2 discloses the bracket (claim 1 above); and
a printed circuit board (the combination of substrate 10, circuit layer 30, and insulating layers 20 and 40; D1 [0044]); and
a sensor mounted on the printed circuit board, electrically connected to the printed circuit board, and received in the first receiving groove (image sensor IM; Fig. 5).

With respect to claims 10-14, see the rejections of claims 2-6 above.

With respect to claim 15, see the rejection of claim 7 above.  In addition, the plate 85 of D1 is a filter and placed in the second receiving groove.

With respect to claim 17, the combination of D1 and D2 disclose a camera module comprising the bracket (see rejection of claim 1 above); and
a printed circuit board, wherein the bracket is mounted on the printed circuit board (the receiving groove formed on plastic member 70 to allow for transparent 85 to be placed on it in Fig. 15); and
a sensor mounted on the printed circuit board, electrically connected to the printed circuit board, and received in the first receiving groove (image sensor IM; Fig. 5).

With respect to claims 18-20, see the rejections of claims 2-4 above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D1 and D2 as applied to claims 7 and 15 above, and further in view of Ding et al. (Patent No.: US 10,681,255 B2, herein known as D3).
With respect to claims 8 and 16, the combination of D1 and D2 does not disclose a bracket wherein a plurality of third receiving grooves is defined from the first surface towards the second surface; the plurality of third receiving grooves are located at corners of the main body and communicate with the second receiving groove; and the plurality of third receiving grooves receive excessive glue.
D3 teaches these features (escape passages 35; Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the bracket of the combination of D1 and D2 by arranging glue receiving holes as taught by D3 in order to receive excessive glue to prevent the filter from being displaced by excess glue.
It should be noted that D3 appears to have the same assignee as the present Application, if commonality is asserted a potential double patenting issue may arise with claim 1 of D3, at a minimum.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/10/2021